DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 05/05/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 07/14/2021 are being considered by the examiner.  The Non-Patent Literature (NPL) document #2 listed in the IDS submitted on 03/04/2021 is being crossed-out and is not considered because an English translation version for said document is not submitted by Applicant.  

Status of Claims


Response to Arguments
Rejections of Claims under 35 U.S.C. §103:
	Applicant’s arguments, see pages 8-10 of Applicant’s remarks, filed 05/05/2021, with respect to claims 2, 14 and 21 have been fully considered and are persuasive.  The previous rejection of claims 2, 14 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 2, 4-14 and 16-22 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 2, 14 and 21 are allowable based on Applicant’s amendment and remarks dated 05/05/2021, in view of application’s specification para. [0016]-[0017] and [0029]).
	Independent claims 2, 14 and 21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  The independent claims recite, among other things, identifying, non-time bound content, the identifying including: receiving a list of recommended content from a content provider; and based on device data, from a receiver device, that is used to determine user interest, selecting one or more recommended content from the list to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423